                                          Case 5:20-cv-02653-SVK Document 27 Filed 05/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MADKUDU INC., et al.,                             Case No. 20-cv-02653-SVK
                                   8                    Plaintiffs,
                                                                                           ORDER REGARDING MOTION FOR
                                   9             v.                                        CLASS CERTIFICATION
                                  10     U.S. CITIZENSHIP AND IMMIGRATION                  Re: Dkt. No. 26
                                         SERVICES, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On May 4, 2020, Plaintiffs MadKudu Inc. and Quick Fitting Inc. filed a motion for class

                                  14   certification. Dkt. 26. As no defendants have appeared or consented to the jurisdiction of the

                                  15   undersigned, the Court ORDERS Plaintiffs to file a status report by May 15, 2020, detailing the

                                  16   status of service on Defendants U.S. Citizenship and Immigration Services and Kenneth T.

                                  17   Cuccinelli. The Court will set a briefing schedule for the instant motion after Defendants have

                                  18   appeared. The hearing set for June 23, 2020 is hereby VACATED.

                                  19          SO ORDERED.

                                  20   Dated: May 5, 2020

                                  21

                                  22
                                                                                                   SUSAN VAN KEULEN
                                  23                                                               United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
